Citation Nr: 1601049	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  11-22 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to February 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a Board hearing in February 2015, however she failed to report for that hearing and the hearing request is considered withdrawn.

In April 2015, the Board remanded the case for further development, which has been completed. Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, but is not productive of total social and occupational impairment.

2.  The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c)(2015).

The Veteran's service treatment records have been obtained as well as VA treatment records since March 2002.  The Veteran was also provided VA examinations December 2002, May 2005, February 2006, June 2008, June 2010, December 2012 and September 2015.  These examinations, along with the VA treatment records are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


II.  Increased Rating

Legal Criteria

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board may grant different levels of compensation effective from different dates based on the evidence, throughout the period from the time the initial rating claim was filed until a final decision is made.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9411.

Under the General Rating Formula, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id.

As noted previously, when all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA examinations from December 2002 and May 2005 set forth the baseline manifestations of her PTSD.  These symptoms include multiple prior suicide attempts and suicidal ideation throughout the appeal period.  The May 2005 examiner noted the Veteran does not act on any suicidal ideation but she indicated she cannot wait until her life is over.  Other PTSD symptoms include chronic emotional instability, impulsiveness, immature interpersonal relationships, strong dependency needs, difficulty working, depression, anxiety, poor self-image, self-damaging behavior, avoidance, detachment, obsessive thinking about her past trauma as well as distressing dreams.

The Veteran's social functioning is markedly impaired.  The December 2002 examiner reported the Veteran could not concentrate enough to draw or paint as a hobby and had difficulty at times with physical contact from her husband.  The examiner assigned a GAF score of 50, indicative of serious symptoms.

The May 2005 examiner reported the Veteran has to be accompanied by her husband most of the time and gets panicky if she gets lost or separated from him.  She has a diminished interest in activities she used to enjoy and has trouble even getting her clothes on to go to church.  Similar to the December 2002 examiner, the May 2005 examiner reported that the Veteran is unable to be touched by her husband unless she is fully awake or she gets startled.  When she visits her son's house, she can only stay a few minutes before she needs to leave.  The May 2005 examiner reported a GAF score of 60.  A GAF score of 60 is indicative of moderate symptoms, however, the Veteran's overall clinical picture is that of an individual whose social functioning is much more seriously affected by PTSD.

Subsequent VA examination reports indicate similar symptoms and impaired occupational and social functioning.  The June 2008 examiner reported the only reason the Veteran did not attempt suicide was her children and her religious beliefs and assigned a GAF score of 45.  The June 2010 and December 2012 VA examiners noted an increased GAF score of 60, however the September 2015 examiner noted a GAF score in the range of 50-55, as well as occupational and social impairment with deficiencies in most areas.

VA treatment records provide a similar clinical picture, that the Veteran continues to suffer severe symptoms of the disability and her social functioning is seriously impaired.  VA treatment records from June 2002 list a GAF score of 55, records from February 2008 list a GAF score of 42, records from April 2011 list a GAF score of 47 and January 2014 records show a GAF score listed at 48-50.

The Veteran and her family submitted several statements throughout the appeal period.  A December 2009 statement from the Veteran indicated that her PTSD disability had worsened and a July 2010 statement indicated that she felt a higher rating was warranted than the 70 percent that had been assigned.  An October 2003  buddy statement from her husband indicated that the Veteran experiences depression and suffers impairment in all areas of her life.

Although the Veteran suffers severe symptoms, the Board finds that the preponderance of the evidence is against granting the Veteran's claim for a rating greater than 70 percent for PTSD.  Throughout the pendency of the appeal, the Veteran's psychiatric disorder has consistently manifested symptoms such as sleep impairment, occasional suicidal ideation, severe anhedonia, diminished interest or participation in significant activities, total dependence on her husband and also an impaired relationship with him, isolation, depression, sleep impairment, short term memory loss and difficulty concentrating.  The Board finds that these symptoms have resulted, at worst, in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by the current 70 percent rating. See 38 C.F.R. §§ 4.7, 4.130, DC 9411.

The Board finds the next higher rating, 100 percent, is not warranted for the Veteran's service-connected PTSD at any time during the pendency of the appeal.  While the Veteran experiences symptoms that resemble those associated with a 100 percent rating, they are not "of the kind enumerated in the regulation" in terms of "severity, frequency, or duration" required in order to warrant a 100 percent rating. See Vazquez-Claudio, 713 F.3d at 117.  She does not exhibit symptoms of total occupational and social impairment.

The Veteran's anxiety, depression, isolation, mood swings, exaggerated startle response, difficulty in her relationship with her husband, sleep impairment and short term memory loss do not manifest with such severity, frequency, or duration so as to result in total occupational and social impairment.  This is evident by the fact that she has been married for 53 years, has 2 children and 2 grandchildren with whom she has good relationships and she is able to attend church as she reported to the June 2008 VA examiner.  Furthermore, the September 2015 VA examiner indicated the Veteran visits with her sister often and she spends time in her garden.  She also arrived to the September 2015 appointment on time, was walking independently, had good hygiene, was fully oriented and cooperative, her thought processes well organized, and her speech was clear and coherent.

In sum, the Board finds that the evidence demonstrates that the Veteran's PTSD does not result in total occupational and social impairment.  While the Veteran's symptoms result in impairment in most areas, the evidence demonstrates that she maintains long-term positive relationships with her immediate family and sister, her thought processes or communication have been unimpaired, she has consistently presented to clinicians with appropriate behavior and hygiene, she is able to perform activities of daily living, she is consistently orientated to time and place, and her memory loss is not so severe that it precludes the ability to recall names of close relatives, own occupation, or own name.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for a rating greater than 70 percent for PTSD.

The Board has also considered referral for an extraschedular rating. 38 C.F.R. 
§ 3.321.  The Veteran's symptoms are adequately contemplated by the schedular rating criteria as the rating criteria for psychiatric disabilities dictate that all psychiatric symptoms are to be considered when determining the level of social and occupational impairment resulting from the service-connected psychiatric disability.  In summary, the Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluations for the service-connected PTSD are adequate; and referral for extraschedular consideration is not required. 38 C.F.R. §3.321(b)(1). 


B.  TDIU

In a March 2014 treatment record, the examiner indicated the Veteran is totally and permanently unemployable.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As the Veteran has a current schedular rating of 70 percent for PTSD, she is eligible for the award of a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

The VA treatment records have indicated that the Veteran is unemployable, including records from February 2008, July 2011, March 2013 and March 2014.  The record also demonstrates that the Veteran has difficulty concentrating and adapting to stressful circumstances, including work, is uncomfortable going anywhere without either her husband or sister and experiences frequent panic attacks.




Although the Veteran reported that she quit working as a nurse because of a back injury, the Board finds in light of the severe occupational impairment resulting from her PTSD, even without the back injury, the Veteran would be unable to obtain and maintain substantially gainful employment.  Accordingly, resolving any doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


